


Exhibit 10.2

 

2011 SPECIAL BONUS PLAN

 

I.               PURPOSES OF THE PLAN

 

1.01         The 2011 Special Bonus Plan (the “Plan”) is hereby established
under the Incentive Bonus Program of the stockholder-approved United
Online, Inc. 2010 Incentive Compensation Plan (the “2010 ICP”) and is intended
to promote the interests of United Online, Inc. (the “Company”) by creating a
special incentive program for Neil P. Edwards (the “Participant”) in connection
with his appointment as the Company’s Acting Chief Financial Officer.

 

1.02         The financial performance for the 2011 fiscal year of the three
(3) business segments of the Company identified below shall be measured to
determine the bonus amount (if any) payable under the Plan to the Participant
for such fiscal year.  The applicable business segments (the “Business
Segments”) shall be as follows:

 

(i)            FTD Segment

 

(ii)                                  Content & Media Segment; and

 

(iii)                               Communications Segment

 

The bonus potential for the Participant under the Plan shall be allocated in
part to (a) the combined performance of all three (3) Business Segments (also
referred to as “Combined Business Segments”) and in part to (b) the separate
performance of each of the individual Business Segments.

 

II.                ADMINISTRATION OF THE PLAN

 

2.01         The Plan is hereby adopted by the Compensation Committee of the
Company’s Board of Directors (the “Committee”) as a special cash bonus program
under the Incentive Bonus Program of the 2010 ICP and shall be administered by
the Committee pursuant to the administrative authority provided the Committee
under the 2010 ICP and the Incentive Bonus Program.

 

--------------------------------------------------------------------------------


 

2.02         The bonus that may be earned by the Participant under the Plan
shall be tied to both the separate financial performance of the three
(3) individual Business Segments and the financial performance of the Combined
Business Segments for the Company’s 2011 fiscal year ending December 31, 2011
(the “2011 Fiscal Year”).  The applicable performance goals for each such
Business Segment and for the Combined Business Segments shall be the same
performance goals that were previously established by the Committee for the
United Online, Inc. 2011 Management Bonus Plan (the “Performance Goals
Schedule”).

 

2.03         The interpretation and construction of the Plan and the adoption of
rules and regulations for administering the Plan shall be made by the Committee
in its sole discretion.  Decisions of the Committee shall be final and binding
on all parties who have an interest in the Plan.

 

III.               BONUS DETERMINATION

 

3.01         The bonus potential for the Participant shall be allocated
fifty-five percent (55%) to the financial results of the Combined Business
Segments, fifteen percent (15%) to the separate financial results of the FTD
Segment, fifteen percent (15%) to the separate financial results of the
Content & Media Segment, and the remaining fifteen percent (15%) to the separate
financial results of the Communications Segment.

 

3.02         The Participant shall be eligible to receive a bonus under the Plan
if employed by the Company or any of its subsidiaries on the date such bonus is
paid in accordance with Section 5.01 of the Plan (the “Bonus Payment Date”). If
the Participant is not employed by the Company or one of its subsidiaries on the
Bonus Payment Date, then such individual will not be eligible to receive a bonus
under the Plan; provided, however, that the following special partial payment
provisions shall be in effect:

 

(i)            Should the Participant’s employment terminate prior to the Bonus
Payment Date as a result of death or permanent disability (as defined below),
then the Committee shall provide him or his estate with a pro-rated portion of
the bonus he would have earned, based on the Company’s actual performance for
the 2011 Fiscal Year in the applicable Business Segments and the Combined
Business Segments, had he continued in the Company’s employ through the Bonus
Payment Date.

 

(ii)           If the Participant is on a leave of absence or his employment
terminates after the start of the 2011 Fiscal Year but recommences prior to the
Bonus Payment Date, he may remain eligible at the discretion of the Committee,
and the Committee may provide him with a pro-rated portion (based on period or
periods of employment during such year) of the bonus he would have earned, based
on the Company’s actual performance for the 2011 Fiscal Year in the three
(3) individual Business Segments and the Combined Business Segments, had he
remained continuously in the Company’s employ through the Bonus Payment Date.

 

2

--------------------------------------------------------------------------------


 

3.03         For purposes of the Plan:

 

A.            The Participant shall be considered an employee for so long as he
remains employed by the Company or one or more subsidiary corporations.

 

B.            Each corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company shall be considered to be a subsidiary
of the Company, provided each such corporation (other than the last corporation
in the unbroken chain) owns, at the time of determination, stock possessing more
than fifty percent (50%) of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

C.            Unless defined otherwise in any employment or severance agreement
entitling the Participant to a full or pro-rated bonus upon a disability
termination, permanent disability shall mean the Participant’s inability to
engage in any substantial activity necessary to perform the duties and
responsibilities of his position with the Company (or any subsidiary thereof) by
reason of any medically-determinable physical or mental impairment which can be
expected to result in such individual’s death or which has lasted, or can be
expected to last, for a continuous period of not less than twelve (12) months.

 

D.            In no event shall there be any duplication of bonus payments under
this Plan and any employment agreement or severance agreement between the
Company (or a subsidiary thereof) and the Participant that provides him with a
stated bonus or bonus formula for a particular year or includes an annual bonus
as part of a severance pay formula thereunder.  Accordingly, in order to avoid
any such potential duplication, the Participant shall only be entitled to
receive the annual bonus amount to which he may otherwise be entitled under his
employment or severance agreement. However, the accelerated vesting of any
outstanding equity awards held by the Participant under any of the Company’s
stock plans, including any outstanding stock options, restricted stock or
restricted stock unit awards, or the extension of any exercise periods for such
stock options, shall not be deemed to constitute a bonus payment for purposes of
this Section 3.03D.

 

IV.                BONUS AWARDS

 

4.01         The bonus award payable under the Plan to the Participant for the
2011 Fiscal Year shall be payable in cash on the Bonus Payment Date, with the
cash bonus amount to be determined on the basis of the performance of the
Business Segments and the Combined Business Segments to which the bonus
potential for that Participant has been allocated in accordance with
Section 3.01. The performance of the Combined Business Segments shall be
measured in terms of the combined revenue and operating income before
depreciation, amortization and certain other expenses and subject to certain
adjustments, all as specified in Section 4.02 (“Adjusted OIBDA”), for the three
(3) Business Segments; provided, however, that the calculation of Adjusted OIBDA
for the Combined Business Segments shall also take into account any unallocated
corporate expenses that were not included in the calculation of Adjusted OIBDA
for the separate Business Segments.  Accordingly, fifty percent (50%) of the
portion of the bonus potential for the Participant allocated to the performance
of the Combined Business Segments shall be based upon the achievement of the
combined revenue targets (“Combined Revenue Targets”) specified for the Combined
Business Segments in the Performance Goals Schedule, and the remaining fifty
percent (50%) of the bonus potential for the Participant allocated to the
performance of the Combined

 

3

--------------------------------------------------------------------------------


 

Business Segments shall be based upon the achievement of the combined Adjusted
OIBDA targets (“Combined Adjusted OIBDA Targets”) specified for the Combined
Business Segments in the Performance Goals Schedule.  The performance of each
individual Business Segment shall be measured in terms of the revenue and
Adjusted OIBDA of that particular Business Segment. Accordingly, fifty percent
(50%) of the portion of the bonus potential allocated to that Business Segment
shall be based upon the achievement of the revenue targets (“Segment Revenue
Targets”) specified for that Business Segment in the Performance Goals Schedule,
and the remaining fifty percent (50%) of his bonus potential allocated to that
Business Segment shall be based upon the achievement of the Adjusted OIBDA
targets (“Segment Adjusted OIBDA Targets”) specified for that Business Segment
in the Performance Goals Schedule.

 

4.02         The following provisions shall govern the calculation of the levels
at which the Revenue Targets and Adjusted OIBDA Targets (whether measured on a
Combined or Segment basis) are attained for the 2011 Fiscal Year and the
determination of the bonus amounts based on those calculations:

 

(a)           In determining the actual level at which Combined or Segment
revenues has been attained for the 2011 Fiscal Year, revenues will be calculated
in a manner consistent with the methodology utilized by the Committee in
establishing the Combined and Segment Revenue Targets.

 

(b)           In determining the actual level at which Combined or Segment
Adjusted OIBDA has been attained, Adjusted OIBDA will be determined consistent
with the Company’s methodology for calculating Adjusted OIBDA for financial
reporting purposes.  For financial reporting purposes, Adjusted OIBDA is defined
as operating income before depreciation; amortization; stock-based compensation;
restructuring charges; litigation or dispute settlement charges or gains;
transaction-related costs; and impairment of goodwill, intangible assets and
long-lived assets.  In addition, to the extent the following are not otherwise
taken into account in calculating Adjusted OIBDA for financial reporting
purposes, Adjusted OIBDA shall be calculated before, and expenses for the
purpose of calculating Adjusted OIBDA shall exclude: (1) any expenses associated
with the relocation of the Company’s or any of its subsidiaries’ offices;
(2) any bonus amounts which accrue under (x) this Plan or (y) the 2011
Management Bonus Plan; (3) any adjustments to Adjusted OIBDA attributable to a
change in accounting principles; (4) all items of gain, loss or expense
determined to be extraordinary or non-recurring (including, without limitation,
legal fees and costs related to (A) the Company’s historical post-transaction
marketing/sales practices, such as those resulting from governmental
investigations, claims or litigation related thereto, or (B) any class action
litigation involving the Company or any of its subsidiaries; and (5) all items
of gain, loss or expense related to the sale or divestiture of a business;
provided, however, that (i) in determining the actual level at which Segment
Adjusted OIBDA has been attained, the associated amount under clause (1) or
clause (4) shall be excluded from the calculation of Adjusted OIBDA only to the
extent the actual aggregate amount under clause (1) or clause (4) for such
Business Segment exceeds the aggregate budgeted amount therefor that was
included in the Segment Adjusted OIBDA Targets set forth in the Performance
Goals Schedule; (ii) in determining the actual level at which Combined Adjusted
OIBDA has been attained, the associated amount under clause (1) or clause
(4) shall be excluded from the calculation of Adjusted OIBDA only to the extent
the actual aggregate amount under clause (1) or clause (4) for the Combined
Business Segments exceeds the aggregate budgeted amount therefor that was
included in the Combined Adjusted OIBDA Targets set forth in the Performance
Schedule; and (iii) in determining the actual

 

4

--------------------------------------------------------------------------------


 

level at which the Combined Segments Adjusted OIBDA has been attained, the
associated amount under clause (2)(x) shall be excluded from the calculation of
Adjusted OIBDA only if and to the extent the actual amount under clause
(2)(x) for the Combined Segments exceeds the aggregate budgeted amount therefor
that was included in the Combined Segments Adjusted OIBDA Targets set forth in
the Performance Goals Schedule.

 

(c)           In the event the actual foreign currency exchange rate (determined
as set forth below) for the GBP:U.S. Dollar for the 2011 Fiscal Year is lower
than 1:1.55 (the “GBP Floor”), the final revenue and/or Adjusted OIBDA
calculations for the FTD Business Segment and the Combined Business Segments
will be adjusted using the GBP Floor.  In the event the actual foreign currency
exchange rate (determined as set forth below) for the Euro:U.S. Dollar for the
2011 Fiscal Year is lower than 1:1.30 (the “Euro Floor”), the final revenue and
Adjusted OIBDA calculations for the Content & Media Business Segment and the
Combined Business Segments will be adjusted using the Euro Floor.  For the
purpose of clarity, the GBP Floor and/or the Euro Floor will not be used to
adjust the final revenue and Adjusted OIBDA calculations in the event the actual
foreign currency exchange rates for the GBP:U.S. Dollar and/or the Euro:U.S.
Dollar for such financial measures for the 2011 Fiscal Year are higher than the
GBP Floor or the Euro Floor, respectively.  For the purposes of this paragraph,
an “actual foreign currency exchange rate” will be determined for each of
year-end revenues and Adjusted OIBDA and calculated by (i) translating into U.S.
Dollars the year-end revenues and Adjusted OIBDA amounts for the applicable
non-U.S. subsidiaries in a manner consistent with the Company’s historical
methodology for financial reporting purposes and (ii) dividing each such U.S.
Dollars amount by its pre-translation (GBP or Euro) year-end revenues or
Adjusted OIBDA amount, as applicable.

 

(d)           In the event the Company acquires other companies or businesses
during the 2011 Fiscal Year, the financial performance of those acquired
entities shall not be taken into account in determining whether the Combined or
Segment Revenue Targets and Combined or Segment Adjusted OIBDA Targets for the
2011 Fiscal Year have been achieved.

 

(e)           Should the Company sell or divest a business during the 2011
Fiscal Year and the financial performance of such business was taken into
account in establishing the Revenue Targets and Adjusted OIBDA Targets set forth
in the Performance Goals Schedule, then for the purpose of determining whether
the Combined and/or Segment Revenue Targets and Combined and/or Segment Adjusted
OIBDA Targets for the 2011 Fiscal Year have been attained, the revenue and
Adjusted OIBDA calculations for the applicable Business Segment(s) shall be made
(1) by taking into account the actual revenue and Adjusted OIBDA performance of
the divested business during the portion of the 2011 Fiscal Year preceding the
closing of such sale or divestiture and (2) for the post-closing portion of the
2011 Fiscal Year, by assuming that the sold or divested business attained the
level of revenue and Adjusted OIBDA performance that was projected for that
period by the Committee in establishing the “target” level of the Revenue
Targets and Adjusted OIBDA Targets for the applicable Business Segment(s) for
the 2011 Fiscal Year.

 

4.03         The Committee shall, within sixty (60) days following the close of
the 2011 Fiscal Year, determine and certify on the basis of the Company’s
audited financial statements for such fiscal year, the actual level of
attainment for revenue and Adjusted OIBDA (measured on a Combined or Segment
basis) for the 2011 Fiscal Year. Such certification shall be included as part of
the formal minutes of the meeting at which such determinations are made.  On the
basis of such certification, the Committee shall determine the actual bonus
award for the

 

5

--------------------------------------------------------------------------------


 

Participant.  However, the Committee, in making such determination, shall not
award a bonus in excess of the dollar amount determined for the Participant on
the basis of the bonus potential established for the particular levels at which
revenue and Adjusted OIBDA (Combined or Segment, as applicable to the
Participant) for the 2011 Fiscal Year are attained.  In the event that revenue
or Adjusted OIBDA (whether on a Combined or Segment basis) falls between two
specified levels set forth in the schedule approved by the Committee, the
resulting bonus amount shall be interpolated on a straight-line basis between
those two points.  In no event shall the bonus awarded to the Participant exceed
the maximum dollar limitation of Section 4.05.

 

4.04         The Participant shall not earn or accrue any right to any portion
of a bonus award hereunder until the Bonus Payment Date.

 

4.05         In no event shall the actual bonus amount payable to the
Participant for the 2011 Fiscal Year exceed the dollar amount of [Eight Hundred
Thousand dollars ($800,000)].

 

V.                PAYMENT OF BONUS AWARDS

 

5.01         The actual bonus to which the Participant becomes entitled based on
the certified level at which the Revenue and Adjusted OIBDA Targets (whether
measured on a Combined Business Segments or individual Business Segment basis)
are actually attained for the 2011 Fiscal Year shall be paid in cash, subject to
the Company’s collection of all applicable federal, state and local income,
employment and payroll withholding taxes.  Schedule I attached hereto sets forth
the bonus amount payable to the Participant based on each specified level at
which the Revenue and Adjusted OIBDA Targets on both an individual Business
Segment and Combined Business Segment basis are attained.   The bonus payment
shall be made in the 2012 calendar year but not later than March 5, 2012, with
the actual payment date to constitute the Bonus Payment Date.

 

VI.                GENERAL PROVISIONS

 

6.01         The Committee may at any time amend, suspend or terminate the Plan,
provided such action is effected by written resolution and is subject to
stockholder approval to the extent required under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”).  Moreover, the Committee reserves
the right to amend this Plan as may be necessary or appropriate to avoid adverse
tax consequences under Section 409A of the Code.

 

6.02         No amount awarded or accrued under this Plan shall actually be
funded, set aside or otherwise segregated prior to payment.  The obligation to
pay the bonus awarded to the Participant hereunder shall at all times be an
unfunded and unsecured obligation of the Company.  The Participant shall have
the status of a general creditor and shall look solely to the general assets of
the Company for the payment of his bonus award.

 

6.03         The Participant shall not have the right to alienate, pledge or
encumber his interest in this Plan, and such interest shall not (to the extent
permitted by law) be subject in any way to the claims of his creditors or to
attachment, execution or other process of law.

 

6.04         Neither the action of the Company in establishing the Plan, nor any
action taken under the Plan by the Committee, nor any provision of the Plan,
shall be construed so as to

 

6

--------------------------------------------------------------------------------


 

grant the Participant the right to remain in the employ of the Company or its
subsidiaries for any period of specific duration.  Rather, the Participant will
be employed “at-will,” which means that either he or the Company may terminate
the employment relationship at any time for any reason, with or without cause,
subject in each case to any applicable benefits that may become payable under
any employment agreement between the Participant and the Company or any of its
subsidiaries.

 

6.05         The Plan shall be administered, operated and construed in
compliance with the requirements of the short-term deferral exception to
Section 409A of the Code and Treasury Regulations Section 1.409A-1(b)(4). 
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of the Plan would otherwise contravene the requirements or
limitations of Section 409A of the Code applicable to such short-term deferral
exception, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the requirements or limitations of
Section 409A of the Code and the Treasury Regulations thereunder that apply to
such exception.

 

6.06         This is the full and complete agreement between the Participant and
the Company with respect to his incentive bonus compensation for the 2011 Fiscal
Year and the related service period through the Bonus Payment Date. This Plan
does not supersede, but is supplemental to, any provisions of any employment
agreement to which the Participant in this Plan may be party.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE I

 

POTENTIAL BONUS AWARD

TIED TO INDIVIDUAL BUSINESS SEGMENT AND COMBINED BUSINESS SEGMENT

FINANCIAL PERFORMANCE LEVELS

 

Payout
Level

 

 

 

for

 

EDWARDS PAYOUTS

 

Revenue

 

 

 

Content &

 

 

 

 

 

Targets

 

FTD

 

Media

 

Communications

 

Combined

 

 

 

(% of Salary)

 

1

 

3.75%

 

3.75%

 

3.75%

 

13.75%

 

2

 

4.50%

 

4.50%

 

4.50%

 

16.50%

 

3

 

7.50%

 

7.50%

 

7.50%

 

27.50%

 

4

 

8.25%

 

8.25%

 

8.25%

 

30.25%

 

5

 

9.75%

 

9.75%

 

9.75%

 

35.75%

 

6

 

11.25%

 

11.25%

 

11.25%

 

41.25%

 

 

Payout
Level

 

 

 

for

 

 

 

Adjusted

 

EDWARDS PAYOUTS

 

OIBDA

 

 

 

Content &

 

 

 

 

 

Targets

 

FTD

 

Media

 

Communications

 

Combined

 

 

 

(% of Salary)

 

1

 

3.75%

 

3.75%

 

3.75%

 

13.75%

 

2

 

4.50%

 

4.50%

 

4.50%

 

16.50%

 

3

 

7.50%

 

7.50%

 

7.50%

 

27.50%

 

4

 

8.25%

 

8.25%

 

8.25%

 

30.25%

 

5

 

9.75%

 

9.75%

 

9.75%

 

35.75%

 

6

 

10.50%

 

10.50%

 

10.50%

 

38.50%

 

7

 

11.25%

 

11.25%

 

11.25%

 

41.25%

 

 

SALARY:

 

 

 

Edwards, Neil P.

 

$

400,000

 

 

8

--------------------------------------------------------------------------------
